IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46136

STATE OF IDAHO,                                 )
                                                )   Filed: April 12, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
ROBERT WESLEY WARDEN,                           )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Second Judicial District, State of Idaho,
       Idaho County. Hon. Gregory FitzMaurice, District Judge.

       Judgment of conviction and unified sentence of six years with a two and one-half-
       year determinate term for felony driving under the influence of alcohol, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Robert Wesley Warden was found guilty of felony driving under the influence of alcohol,
Idaho Code § 18-8005(9). The district court imposed a unified sentence of six years with a two
and one-half-year determinate term. Warden appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Warden’s judgment of conviction and sentence are affirmed.




                                                   2